Name: Commission Regulation (EEC) No 1403/87 of 21 May 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 133/38 Official Journal of the European Communities 22. 5. 87 COMMISSION REGULATION (EEC) No 1403/87 of 21 May 1987 fixing the amount of the subsidy on oil seeds been fixed ; whereas the amount, where appropriate, to be deducted from the subsidy in compliance with the system of maximum guaranteed quantities referred to in Article 27a of Regulation No 136/66/EEC could therefore be calculated only provisionally on the basis of the amounts in force for the 1986/87 marketing year ; whereas the amounts of the subsidy should therefore only be applied on a temporary basis and should be confirmed or replaced once the effects of the system of maximum guaranteed quantities for colza, rape seed and sunflower seed are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3776/86 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 409/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1986/87 marketing year have been fixed in Regulations (EEC) No 1457/86 0 and (EEC) No 1458/86 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 577/87 (9), as last amended by Regulation (EEC) No 1330/87 ( 10) ; Whereas, in the absence of the target price for the 1987/88 marketing year for colza, rape seed and sunflower seed, the amount of the subsidy in the case of advance fixing for July, August, September and October 1987 for colza and rape seed and for August and September 1987 for sunflower seed has been obtainable only provisionally on the basis of the target price and the new standard quality for sunflower seed proposed by the Commission to the Council for the marketing year 1987/88 ; whereas this amount may, therefore, be applied only on a tempo ­ rary basis and should be confirmed or replaced when the indicative price of the 1987/88 marketing year is known ; Whereas estimated production of colza, rape seed and sunflower seed for the 1987/88 marketing year has not HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (u ) shall be as set out in the Annexes hereto . 2 . The amount of the compensatory aid referred to in Article 14 of Regulation (EEC) No 475/86 and Article 12 of Regulation (EEC) No 476/86 shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain and Portugal . 3 . The amount of the subsidy in the case of advance fixing for July, August, September and October 1987 for colza and rape seed and for August and September 1987 for sunflower seed will, however, be confirmed or replaced as from 22 May 1987 to take into account the target price, and like measures, which is fixed for these products for the 1987/88 marketing year. 4 . However, the amount of the subsidy in the case of advance fixing for July, August, September and October 1987 for colza and rape seed and for August and September 1987 for sunflower seed will be confirmed or replaced as from 22 May 1987 to take into account, where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza, rape seed and sunflower seed. Article 2 This Regulation shall enter into force on 22 May 1987. (') OJ No 172, 30 . 9 . 1966, p. 3025/66. 0 OJ No L 133 , 21 . 5 . 1986, p. 8 . O OJ No L 164, 24 . 6 . 1985, p. 11 . (4) OJ No L 44, 13 . 2. 1987, p. 1 . (*) OJ No L 167, 25 . 7 . 1972, p. 9 . ( «) OJ No L 146, 31 . 5 . 1986, p. 25 . f) OJ No L 133 , 21 . 5 . 1986, p. 12 . (8) OJ No L 133 , 21 . 5 . 1986, p. 14 . O OJ No L 57, 27 . 2. 1987, p. 38 . (10) OJ No L 125, 14 . 5 . 1987; p. 35 . (") OJ No L 266, 28 . 9 . 1983, p. 1 . 22. 5 . 87 Official Journal of the European Communities No L 133/39 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 May 1987. For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current month 2nd month 3rd month (') 4th month (') 5th month (') 6th month (') 1 . Gross aids (ECU) :  Spain 0,610 0,610 0,100 0,100 0,100 0,100  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 36,311 36,157 29,786 29,432 29,278 29,124 2. Final aids : II\I (a) Seed harvested and processed in : \  Federal Republic of Germany\I II (DM) 87,56 87,21 72,10 71,38 71,02 70,98  Netherlands (Fl) 98,66 98,26 81,23 80,41 80,01 79,92  BLEU (Bfrs/Lfrs) 1 695,48 1 688,19 1 389,04 1 371,66 1 364,37 1 352,33  France (FF) 248,34 247,14 200,90 197,69 196,48 195,96  Denmark (Dkr) 305,92 304,56 249,80 246,67 245,31 242,18  Ireland ( £ Irl) 27,252 27,119 22,036 21,699 21,566 21,355  United Kingdom ( £) 20,629 20,509 16,339 16,064 15,944 15,700  Italy (Lit) 54 003 53 743 43 659 43 194 42 936 42 432  Greece (Dr) 3 448,17 3 400,44 2 563,72 2 487,31 2 460,07 2 366,69 (b) Seed harvested in Spain and\ processed : \ II  in Spain (Pta) 88,94 88,94 14,58 ' 14,58 14,58 14,58  in another Member State (Pta) 4 243,37 4 218,23 3 351,10 3 258,13 3 232,39 3 177,42 (c) Seed harvested in Portugal and|| I|\\I processed : ||IIIl ||I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 5 127,52 5 095,21 4 062,83 3 987,78 3 959,69 3 887,98 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year . No L 133/40 Official Journal of the European Communities 22. 5. 87 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current month 2nd month 3rd month (') 4th month (') 5th month (') 6th month (') 1 . Gross aids (ECU) :  Spain 1,860 1,860 2,600 2,600 2,600 2,600  Portugal 1,250 1,250 2,500 2,500 2,500 2,500  Other Member States 37,561 37,407 32,286 31,932 31,778 31,624 2. Final aids : I \ (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 90,55 90,19 78,07 77,35 76,99 76,95  Netherlands (Fl) 102,03 101,62 87,95 87,13 86,73 86,64  BLEU (Bfrs/Lfrs) 1 754,07 1 746,78 1 506,22 1 488,85 1 481,55 1 469,51  France (FF) 257,22 256,02 218,65 215,44 214,24 213,71  Denmark (Dkr) 316,60 315,24 271,16 268,03 266,67 263,54  Ireland ( £ Irl) 28,230 28,097 23,992 23,656 23,523 23,312  United Kingdom ( £) 21,413 21,293 17,907 17,632 17,512 17,268  Italy (Lit) 55 927 55 668 47 507 47 042 46 784 46 280  Greece (Dr) 3 594,02 3 546,28 2 855,41 2 779,00 2 751,76 2 658,38 (b) Seed harvested in Spain and processed :  in Spain (Pta) 271,19 271,19 379,07 379,07 379,07 379,07  in another Member State (Pta) 4 425,62 4 400,48 3 715,59 3 622,62 3 596,88 3 541,92 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 189,77 189,77 379,54 379,54 379,54 379,54  in another Member State (Esc) 5 317,29 5 284,98 4 442,36 4 367,31 4 339,23 4 267,51 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. 22. 5 . 87 Official Journal of the European Communities No L 133/41 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month (') 5th month (') 1 . Gross aids (ECU) :  Spain 1,720 1,720 1,720 3,440 3,440  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 41,869 41,715 41,438 37,181 37,181 2. Final aids : l (a) Seed harvested and processed in (2) : \I  Federal Republic of Germany (DM) 101,03 100,67 100,04 90,05 90,05  Netherlands (Fl) 113,83 113,43 112,71 101,44 101,44  BLEU (Bfrs/Lfrs) 1 954,59 1 947,30 1 934,19 1 733,61 1 733,61  France (FF) 285,76 284,56 282,13 250,89 250,89  Denmark (Dkr) 352,48 351,12 348,67 312,10 312,10  Ireland ( £ Irl) 31,350 31,217 30,974 27,549 27,549  United Kingdom ( £) 23,652 23,532 23,316 20,539 20,539  Italy (Lit) 62 150 61 890 61 284 54 782 54 782  Greece (Dr) 3 926,16 3 873,90 3 794,77 3 239,56 3 239,56 (b) Seed harvested in Spain and processed :  in Spain (Pta) 250,77 250,77 250,77 501,54 501,54  in another Member State (Pta) 3 968,01 3 942,87 3 867,98 3 444,35 3 444,35 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 543,36 6 508,93 6 418,33 5 715,57 5 715,57  in another Member State (Esc) 6 331,03 6 297,72 6 210,06 5 530,10 5 530,10 3 . Compensatory aids : ||||  in Spain (Pta) 3 915,55 3 890,41 3 813,41 3 389,78 3 389,78  in Portugal (Esc) 6 298,63 6 265,32 6 176,35 5 496,39 5 496,39 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. (*) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0335380 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2nd month 3rd month 4th month 5th month 6th month DM 2,077980 2,072450 2,067310 2,061600 2,061600 2,046790 Fl 2,340830 2,337530 2,334260 2,336020 2,336020 2,321910 Bfrs/Lfrs 43,053800 43,061000 43,071200 43,080200 43,080200 43,163700 FF 6,936570 6,945710 6,954810 6,963220 6,963220 6,994770 Dkr 7,808490 7,829510 7,848880 ' 7,868060 7,868060 7,936200 £ Irl 0,777086 0,780574 0,783132 0,785060 0,785060 0,792586 £ 0,693777 0,695680 0,697348 0,698638 0,698638 0,702898 Lit 1 503,62 1 507,56 1 511,70 1 515,35 1 515,35 1 528,32 Dr 154,72000 156,78700 158,66300 160,50600 160,50600 166,98300 Esc 161,44400 162,66200 163,94600 165,45200 165,45200 168,89100 Pta 145,35000 146,77300 147,94500 149,16400 149,16400 151,97300